                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM J. MANSFIELD, INC.,                          :
               Plaintiff,                            :              CIVIL ACTION
                                                     :
                  v.                                 :
                                                     :
UDREN LAW OFFICES, P.C.,                             :              No. 18-03569
              Defendants.                            :



                             AMENDED MEMORANDUM



    PRATTER, J.                                                                  MARCH 22, 2019


         William J. Mansfield Inc. moves for appointment of a receiver to supervise one of its

clients, seeking, according to the Third Circuit Court of Appeals, “an heroic remedy.” Maxwell

v. Enter. Wall Paper Mfg. Co., 131 F.2d 400, 403 (3d Cir. 1942). Because the request here is more

Loki than Thor, the motion is denied.

                            BACKGROUND AND PROCEDURAL HISTORY

         Mansfield provides legal advertising services to foreclosure law firms. Udren Law Offices,

P.C. specialized in foreclosure work but is currently winding up after selling some or all of its

“book of business” to another firm. Mansfield regularly prepared and placed advertisements on

behalf of Udren Law, and Udren Law allegedly owes Mansfield $138,241.86 for those

advertisements (across 86 invoices spanning from January 2018 to August 2018). 1




1
       Udren Law counterclaims that Mansfield’s invoices overcharged Udren Law for the
services rendered by Mansfield. Udren Law estimates that its damages from the upcharges are
$367,478.62.

                                                 1
       One week after filing its complaint, Mansfield filed an emergency motion to appoint

receiver. Doc. No. 6. The Court held a conference two weeks later on the receiver motion, after

which the Court ordered that the motion would be held in abeyance pending a status update from

the parties about their interest in a settlement conference. Doc. No. 11. The parties subsequently

requested referral to a magistrate judge for a settlement conference, and so the Court stayed Udren

Law’s deadline to respond to the receiver motion. See Doc. Nos. 13, 17.

       Before the parties could ever meet to discuss settlement, their irreconcilable differences

caused the magistrate to cancel the conference. The Court then held another status conference,

after which the stay of deadlines was lifted and the receiver motion was denied. See Doc. No. 22.

In the Order denying the receiver motion, the Court observed:

               Mansfield has not carried its heavy burden. Mansfield concedes that
               it is “not aware of any fraudulent conduct having occurred” but
               nonetheless expresses concern that Udren’s lack of transparency
               about its finances may portend future fraudulent conduct. Motion
               at 11. Mansfield’s speculation does not weigh in favor of appointing
               a receiver. See FirstMerit Bank, N.A. v. Myrter, No. 2:15-CV-333,
               2015 WL 3916673, at *7 (W.D. Pa. June 25, 2015) (conclusory
               allegations of fraud do not support appointment of a receiver).

               Further, Mansfield offers no concrete evidence that Udren is
               spending recklessly or dissipating assets, and Mansfield ignores that
               it continued to work with Udren for months (the allegedly unpaid
               invoices span from January, 2018 until August, 2018), despite
               Udren’s failure to pay. See id. (no imminent danger where “the
               alleged defaults have been ongoing for over a year.”); see also
               Lieberman [v. Corporacion Experienca Unica, S.A., 226 F. Supp. 3d
               451, 473 (E.D. Pa. 2016)] (denying application for appointment of
               receiver where plaintiffs did not “point[] to any reasons to believe
               that [d]efendants are likely to destroy documents, or that the money
               to which [p]laintiffs believe they are entitled is likely to go
               missing”). Mansfield is not entitled to the extraordinary relief it
               seeks.

Id.




                                                2
       Now, having had the benefit of discovery, Mansfield renews its request to appoint a

receiver to conduct the wind-down affairs of Udren Law.

                                         LEGAL STANDARD

       Federal Rule of Civil Procedure 66 provides that the Federal Rules “govern an action in

which the appointment of a receiver is sought[.]” “The Court should exercise its power to appoint

a receiver sparingly, with caution and circumspection, and only in an extreme case under

extraordinary circumstances, or under such circumstances as demand or require summary relief.”

Resh v. Bortner, No. 16-02437, 2016 WL 4138638, at *2 (E.D. Pa. Aug. 3, 2016) (citation and

quotation omitted). The plaintiff “bears a heavy burden to establish an actual need for a receiver.”

Republic of the Philippines v. Marcos, 653 F. Supp. 494, 496 (S.D.N.Y. 1987), aff’d sub nom.

Republic of Philippines v. New York Land Co., 852 F.2d 33 (2d Cir. 1988).

       There is no exact formula for determining whether appointment of a receiver is appropriate,

but courts within the Third Circuit routinely consider the following familiar factors:

       (1) the probability of the plaintiff’s success in the action;

       (2) the possibility of irreparable injury to the plaintiff’s interests in the property;

       (3) the inadequacy of the security to satisfy the debt;

       (4) the probability that fraudulent conduct has occurred or will occur to frustrate the
           plaintiff’s claim;

       (5) the financial position of the debtor;

       (6) the imminent danger of the property being lost, concealed, injured, diminished in value,
           or squandered;

       (7) the inadequacy of available legal remedies;

       (8) the lack of a less drastic equitable remedy; and

       (9) the likelihood that appointing a receiver will do more harm than good.



                                                   3
     Lieberman v. Corporacion Experienca Unica, S.A., 226 F. Supp. 3d 451, 473 (E.D. Pa. 2016)

     (citation omitted); see also Mfrs. and Traders Trust Co. v. Minuteman Spill Response, Inc., 999 F.

     Supp. 2d 805, 816 (W.D. Pa. 2013) (stating same) (citations omitted).


                                                    DISCUSSION

            Mansfield argues that evidence uncovered in discovery supports appointment of a receiver.

     But nothing in Mansfield’s renewed motion is sufficient to carry its heavy burden. Therefore, the

     Court will deny the motion.

I.      Factors for Determining Propriety of Appointing a Receiver

            The Court addresses each of the nine Lieberman factors in turn.

        1. Mansfield’s Likelihood of Success on the Merits

            Mansfield argues that it was not paid for work memorialized in a specific series of invoices.

 Udren Law does not appear to dispute that it did not pay Mansfield for the at-issue invoices.

 Instead, Udren Law argues (and alleges in its counterclaim) that Mansfield “up-charged” Udren

 Law by adding fees to invoices without itemizing those fees. Udren Law’s opposition to the

 receiver motion does not discuss the “likelihood of success on the merits” factor, but the law firm’s

 Answer suggests that the firm’s defense for its failure to pay recent invoices will be based on

 Mansfield’s alleged unclean hands. See Doc. No. 23 at ¶ 23.

            Though neither Mansfield nor Udren discusses the merit (or lack thereof) of Udren Law’s

 unclean hands defense (or any other argument Udren Law might make in opposing liability), the

 record does reflect that Mansfield was not paid for services rendered. As such, this case will likely

 turn on Udren Law’s ability to prove its defense (rather than questions about whether Mansfield

 performed services as alleged), and so this factor weighs slightly in favor of appointing a receiver.




                                                     4
   2. Irreparable Injury

       Mansfield argues that its unpaid invoices constitute irreparable injury, without addressing

caselaw stating that “monetary harm [is] insufficient to show irreparable injury[.]” Mfrs. and

Traders Trust Co., 999 F. Supp. 2d at 826 (citing Acierno v. New Castle Cnty., 40 F.3d 645, 653

(3d Cir. 1994)); see also Goadby v. Philadelphia Elec. Co., 639 F.2d 117, 121 (3d Cir. 1981)

(“Irreparable injury is suffered where monetary damages are difficult to ascertain or are

inadequate.”) (quotation omitted). Because monetary harm is not considered to be an irreparable

injury for these purposes, this factor weighs against appointing a receiver.

   3. Inadequacy of Security

       Although Mansfield lacks security for the amount owed, it is undisputed that Mansfield is,

in any event, an unsecured creditor. This factor does not weigh for or against appointment of a

receiver.

   4. Probability of Fraudulent Conduct

       Mansfield argues that Udren Law made improper payments to the firm’s principal, Mark

Udren, while Udren Law was winding up. Mansfield also argues that Udren Law improperly paid

its employees during August, 2018 (while the firm was winding up), because “‘a lot of [the

employees] just stood around and did nothing’ or worked to transition files to [the law firm that

acquired Udren Law’s book of business].” Mot. at 3. Udren Law responds that during its winding

up, there was still work “to be accomplished and if Udren simply shut its doors, it would have

created chaos for the hundreds of cases to be transitioned.” Opp. at 2.

       The Court agrees with Udren Law that neither the payments made to Mr. Udren nor the

continued disbursement of salaries were, in and of themselves, evidence of fraud. After reviewing

the attachments to Mansfield’s motion, it appears that the disbursements paid to Mr. Udren were



                                                 5
(1) a previously owed distribution from the prior year, and (2) a repayment used to satisfy Mr.

Udren’s outstanding loans to the firm. Additionally, it was reasonable for the firm to continue

paying its employees for one month, during which time it transitioned its accounts to another law

firm. The Court is not persuaded that Mansfield has presented any evidence showing fraudulent

behavior. To the contrary, the record shows that (1) in the period before Udren Law’s insolvency,

between January and July 2018, Udren Law paid Mansfield upwards of $210,000 (presumably for

services unrelated to the at-issue invoices)—which is directly opposite of the narrative that Udren

Law was preparing to take the money and run, and (2) once Udren Law began winding up, Mr.

Udren lent the firm substantial funds to keep the firm afloat. 2 Udren Law’s payments to Mansfield

and the firm’s handling of its winding up do not give rise to an inference of fraud. This factor

weighs against appointing a receiver.

    5. Financial position of the debtor

       The parties do not dispute that Udren Law is insolvent. This factor supports appointing a

receiver.

    6. Imminent Danger

       Mansfield characterizes Udren Law as a “self-dealing shell” but does not offer any

evidence that Udren Law’s position has changed since the start of this litigation or that Mr. Udren

is in fact using the firm for his own benefit. Mot. at 6. As discussed above, the law firm’s

financials do not suggest impropriety, and Mr. Udren’s decision to inject capital into Udren Law

to keep the firm running suggests on its face that he was working to ensure that the firm functioned




2
        The attachments to Mansfield’s motion suggest that between March 2018 and July 2018,
Mr. Udren loaned Udren Law $475,000, moving his own funds to the business. Based on the
record, only $43,000 (less than 10%) of that appears to have been repaid to Mr. Udren.

                                                 6
   while winding up. There is no evidence that the firm was or is misusing assets or lining Mr.

   Udren’s pockets. This factor weighs against appointing a receiver.

      7. Inadequacy of Legal Remedies

          As discussed above, Mansfield is seeking monetary damages. Consequently, Mansfield

   has adequate legal remedies. Moreover, the Federal Rules of Civil Procedure lay out procedures

   for post-judgment enforcement, and even if Udren Law proves to be judgment proof, Mansfield

   may then attempt to pierce the company’s corporate veil and collect from Mr. Udren and any other

  members of Udren Law, subject to conventional legal procedures and principles. This factor

   weighs against appointing a receiver.

      8. Lack of Less Drastic Equitable Remedy

          Neither party discusses what effect, if any, this factor has or should have on the motion.

   The Court therefore will not consider this factor.

      9. Balance of Harms

          Mansfield argues in conclusory fashion that a receiver would do more good than harm.

   But Mansfield does not offer any analysis comparing the likely costs or timing issues associated

   with a receiver versus the amount Mansfield stands to gain. Though appointing a receiver could

   benefit Mansfield, Mansfield has not in any way demonstrated whether that benefit would

   outweigh the substantial costs and possible delay associated with receivership. This factor weighs

   against appointing a receiver.

II.   Mansfield Has Not Carried Its Burden

          After reviewing each of the above factors, the Court concludes that Mansfield has not

  carried its heavy burden attendant to such “an heroic remedy.” There is no evidence of fraud, no

  evidence of irreparable injury, and nothing to suggest that the benefits of appointing a receiver



                                                    7
outweigh the costs. The Court cannot appoint a receiver in any case simply because a plaintiff

likely has a meritorious monetary claim against an insolvent defendant.

                                         CONCLUSION

       For the foregoing reasons, the motion to appoint receiver is denied. An appropriate order

follows.

                                                    BY THE COURT:

                                                    S/Gene E.K. Pratter
                                                    GENE E.K. PRATTER
                                                    UNITED STATES DISTRICT JUDGE




                                               8
